Abram Chayes: Mr. Chief Justice, may it please the court. When we recessed a half a hour ago we had just reached the point of identifying in the large the two constitutional attacks on the statute, two bases for constitutional attack. And I would now like to turn in the first instance to the Fifth Amendment attack. And as we said, the question here is, is this fair, is it reasonable, is it a rational means to an end that Congress is free to pursue under the constitution. Now it seems to me that this is fairly readily disposed of the end that Congress is pursing is the preservation of the national security by frustrating the purposes and objectives of a world movement which is dedicated to overthrowing our government. And as this Court quoting Madison in the 41st federal has said, protection against foreign danger is one of the primitive objects of civil society. It is an avowed an essential object of the American Union, the power requisite for obtaining it must be effectually confided to the federal counsels. So we have an appropriate end, an end that Congress can constitutionally entertain. And we have a finding that Congress has made on the basis of evidence that travel is a necessary part of the apparatus, the integument of this world organization whose purposes it is seeking to frustrate. So that it is then not irrational to seek to prevent that travel as a way of seeking to prevent the attainment of those unlawful objectives.
Potter Stewart: I don't -- I am not sure I thoroughly understand what you say -- the basic source of congressional power.
Abram Chayes: I think we agreed that the basic source of congressional power is the power to protect and defend the national security against foreign danger, foreign danger acting internally through dominated and controlled organizations. And a foreign, a foreign movement which requires, because it's working at a distance, because it's working through semi-covert internal organizations, requires travel to establish contact and strength and tie the bonds with those internal organizations.
Potter Stewart: Is this the war power?
Abram Chayes: No sir, it's not war time and therefore it's not the war power.
Potter Stewart: Is it the implicit power to regulate foreign relation?
Abram Chayes: No sir, I think it's power to take, take action to protect and defend the security of the United States.
Potter Stewart: That's what I am --
Abram Chayes: Now that's part of the power to conduct foreign relations because the object, one of the main objects of our foreign policy is it must be of our domestic policy is to protect the security of the United States.
Potter Stewart: It's not the commerce power?
Abram Chayes: It's not the commerce power, no sir.
Potter Stewart: I just want to know where you found it in the constitution.
Abram Chayes: I find it in the sovereign, the inherent power of every sovereign to protect its own existence against foreign danger.
William O. Douglas: In the Edwards case, Edwards versus California, the Court I think had the power to restrict travel of citizens inside the country on the Commerce Clause.
Abram Chayes: Yes it did in the Edwards case although as you know Mr. Justice Douglas the Crandall and Nevada suggested and other comments have suggested --
William O. Douglas: That was a minority view I think in that case.
Abram Chayes: Yes, but it seems to me one has to consider that it is also --
William O. Douglas: I was wondering if you could, under the theory, you now advance whatever commerce power, foreign commerce or what not, whether you could justify an act of Congress that would make all members of the Communist Party in-house custody here.
Abram Chayes: Well I think that's imprisonment and this isn't imprisonment.
William O. Douglas: I mean in their own house.
Abram Chayes: Yes it still is, I think when you get to confining people in a narrow room that comes to be imprisonment and that is the kind of punishment that has to be taken on the basis of a judicial trail.
William O. Douglas: Or instead of a house custody perhaps within a radius say 10 miles from their house.
Abram Chayes: Well I think there have been certain circumstances as the court knows in which the court has sustained that power as to American citizens. Now they are --
Speaker: (Inaudible)
Abram Chayes: They are, they are circumstances of acute danger, yes.
William O. Douglas: That's, that would -- that's on the war power.
Abram Chayes: Yes, and all that we say here is that the danger may not be so grave as to justify that kind of confinement, but it is plain enough --
William O. Douglas: But If I do -- kill them of communication or preventing or affording or making it more difficult, that would I think strike really deep?
Abram Chayes: Well the question is in each case, what is the danger perceived, how reasonable are the relations as the means to the end.
William O. Douglas: Would you think that these people could have got a passport if they had shown that their parents were dying in Paris?
Abram Chayes: They can't get a passport but the Secretary of State has discretionary authority under Section 215 to waive the requirement of passport for exit. Now my friend said that that won't waive the requirement of the foreign government for a passport as a means of entry, but in fact we will also give a document of identification which is in most cases enough to get him into a country that has a passport entry requirement. So that there does exist under the statute as it now stands I believe adequate power for the Secretary of State to make an exception in meritorious circumstances.
William O. Douglas: Had any exceptions been made?
Abram Chayes: No we haven't had any applications for an exception since this statute has been in effect. But it is true that the before Kent and Briehl, before those cases in which the court struck down our administration practice, when we were denying passports to communists on the basis of our internal regulations, we did make an exception in one case I think on the basis of the secretary's power to make exceptions under Section 2 (15).
Speaker: You mean that no man has the right to travel (Inaudible), and that one man, the Secretary of State, gives them a right to travel under his discretion?
Abram Chayes: No person who has been shown on an open record to be a member of the Communist Party has a right to a passport unless the Secretary of State --
Speaker: But of course others parties could be named.
Abram Chayes: Well the only parties that can be named are parties that are also found on an open record and at the end of a judicial type hearing to have these characteristics namely foreign control, dedicated to the purpose of imposing a dictatorship here, and committed to doing it by whatever means it's necessary.
Speaker: What constitutional provision limits to that?
Abram Chayes: Well, we are saying that's what the statute requires in this case.
Speaker: I'm talking about what constitutional provision limits to that.
Abram Chayes: Our -- the argument that we are making sir is that when a statute is so limited, it falls within an appropriate power to protect against threats to the national security, and that Congress -- the question here is not what the limits are of congressional action but whether this statute is constitutional. And we say that this statute is so limited to parties of this kind. Remember, if it please the Court, the Communist Party is not designated here by affiant either legislative or administrative.
Speaker: Why hasn't it?
Abram Chayes: Nobody picked the Communist Party out and said it was a bad party and therefore people can't travel. It was found to be a party having certain characteristics after a full administrative hearing complying with all the safeguards of procedural due process in which it was free however it chose to meet the charge that it had these characteristics and it was found to have had them and this Court sustained those findings.
Speaker: In an administrative hearings?
Abram Chayes: This Court sustained the findings.
Speaker: I understand that, in administrative hearing now --
Abram Chayes: It was a full hearing and requirement of substantial -- of preponderance of evidence in the statute.
Speaker: (Inaudible) for administrative or military tribunal?
Abram Chayes: Well, we are now talking I think for the moment about the question whether this is a rational means to this end. And all I am suggesting is that having established these preconditions namely that the organization is found to have these characteristics in an administrative hearing, that the parties -- the persons are found to be members of the party in a full due process hearing, that the organization is found by Congress to depend on travel, it's not irrational then to seek to inhibit travel in order to frustrate the objectives that the movement is seeking to accomplish.
Speaker: This very statute (Inaudible) an act that doesn't necessary to have absolute prohibition?
Abram Chayes: Well that's what I was going to say -- oh absolute prohibition on travel.
Speaker: Could they take that into consideration? Suppose -- I suppose the different shades and types of communists, some are perhaps more dangerous than others, you're telling.
Abram Chayes: Well, I think that's exactly the main burden of the attack on the statute under the Fifth Amendment. It is that to say that all communists can't be permitted or given passports is too broad, so broad as to be irrational. But I submit that at least for the Fifth Amendment side of the case, I think perhaps different considerations would and different principles would operate. I think those principles operate to sustain, but different principle operate on the First Amendment side of the case, but for the Fifth Amendment side of the case, I think we are in the same place we were in American Communication Association versus Douds, where this Court said that the mere fact that membership in a political association is made the basis of classification does not mean that the classification is irrational or unconstitutional. And indeed the Court will remember that in the Douds case again two of the dissenters, Justices Frankfurter and Jackson, upheld the oath on the membership side of the oath. They were worried about the belief side of the oath; there is no belief issue here. There is an objective standard, membership. Now why did Douds say that? Douds cited a whole series of cases; it cited Agnew versus Board of Governors or the Federal Reserve, upholding a statute, which prohibited all underwriters from serving as officers or directors of national banks. It wasn't necessary to bring home to the particular underwriter that he might be going to commit a breach of trust or have a conflict of interest on the national bank. It was enough that the class was rationally related, the classification was rationally related to the evil to be forestalled.
Hugo L. Black: (Inaudible), while this statute bars the members of the party (Inaudible), and they want to travel abroad.
Abram Chayes: And they want to travel, travel aboard. Well I think again if I may address that on the First Amendment side of the case, because I think that's where it was addressed in Douds. I just want to establish here that the general principle, that the classification, is not necessarily related to the particular persons of whom undesirable activity can be expected, is always the case, where the Congress tries to anticipate the evil rather than act after the evil has occurred, because the consequence of trying to anticipate the evil is you don't know whether any particular person is going to do the undesirable act, and so if Congress is to have the power to forestall evil, as it did in the Public Utility Holding Company Act cases, as it did in the board -- the Agnew case, and as it does over and over and over again. Every factory is subject to inspection under the Food and Drug Act, why? Not because we believe a particular manufacturer, we don't have to start with the proposition that a particular manufacturer is probably doing the bad thing. We are trying to forestall he is doing the bad thing, and that's why the classification must be broader than merely those whom we now already are engaging in the disapproved conduct. And the consequences saying we can't draw the circle any narrower or any broader than those who are already engaging or will engage that we know will engage in the conduct is to say we can't act in advance at all. And so the only question is, is this a rational class, is it rational to say that all lawyers should be disqualified from jury service, for example, because some, maybe may not follow the instruction of the judge, but the instruction of their law professor. Is it rational to do all the other things that we do on the basis of anticipatory desire to forestall conduct that it is appropriate to seek to forestall?
Hugo L. Black: Why does it have to be rational?
Abram Chayes: It had to, because otherwise unless it's somehow related to what we are trying to do, then it's arbitrary, and that is a violation of the due process clause.
Hugo L. Black: If I hear it correct at the beginning of your argument, there you said that you didn't have to depend much charge on whether or not it's rational to do this if you assume the government had the right to put a party out of business. Of course it's rational, it's rational to do every one of the things that had been done and many more.
Abram Chayes: Well --
Hugo L. Black: I don't see why that argument has -- why you have to struggle with it.
Abram Chayes: Because -- well I don't I don't think I have to struggle with it very hard either Mr. Justice Black, I think that's the sum total of the Fifth Amendment argument.
Hugo L. Black: If the government has the power to put the party out of business in this way, everybody in it, it can do that in many more things. They could put them all out of jobs, keep them from getting jobs, as has been frequently attempted and in many respects it has been done.
Abram Chayes: Well, I think the Court has held in the --
Hugo L. Black: Keep them from morning run.
Abram Chayes: In the Communist Party case that it was not the object of the government to put the party out of business. I think that was --
Hugo L. Black: What was it about then?
Abram Chayes: Expressly considered in the Communist Party case and the Court held no, that wasn't the idea --
Hugo L. Black: What was that object?
Abram Chayes: That Court held that the object of the -- this statutory scheme was not to put the Communist Party out of business, but was to regulate the conditions under which it could act.
Hugo L. Black: But why shouldn't it has the power to do it, which is dangerous that you say they found it to be. I don't understand that, you are not to (Inaudible).
Abram Chayes: They are trying to frustrate the evil objectives which Congress found. Now the fact that Congress did so having a care to other rights and principles that operate also in the premises shouldn't make the act unconstitutional, quite the reverse, the fact that the --
Hugo L. Black: The Court to pass on that weighing the circumstances each time.
Abram Chayes: The Court -- it doesn't have to pass on anything in this case, but the question whether the withdrawal of a passport from these two appellants under these circumstances was beyond the congressional power.
Hugo L. Black: But you say that depends on whether we think that what they did right?
Abram Chayes: Well, it does for the Fifth Amendment part of the argument, yes sir, and that's why I say I don't think the Fifth Amendment part of the argument is very different.
Hugo L. Black: That makes us the final arbiter of whether a law is constitutional, despite what the constitution -- what the Congress does?
Abram Chayes: No, you have to judge what Congress does and you have to judge it as you well -- all well understand with under the Fifth Amendment with deference to the fact that Congress has made this choice and that Congress has made this choice. So to say that it's an irrational choice, it's the exercise of a very, very --
Hugo L. Black: That's such an easy word for determining whether something violates the constitution, it's likes those easy words that allow you to bypass the words of a constitutional provision such as irrational and capricious. It's always easy to find that one way or the other, you don't have to cover much of that.
Abram Chayes: Well, I don't know --
Hugo L. Black: And the Court does you say.
Abram Chayes: I say the Court has done it, and has done it over and over again.
Hugo L. Black: I agree with you.
Abram Chayes: And I say that I don't know any other test under the Fifth Amendment. Now I think the real problem of this case and the real issues of difficulty and there are issues of difficulty arise not under the Fifth Amendment because as Mr. Justice Black has said it's not hard to find rationality in this pattern given the premises that Congress acted on and that this Court has said they could act on. So the real problem --
Hugo L. Black: I find none at all.
Abram Chayes: What?
Hugo L. Black: I find none at all.
Abram Chayes: Fine. I am pleased to accept your --
Hugo L. Black: (Inaudible)
Abram Chayes: Yes, I'm pleased to accept the concession Mr. Justice Black. [Laughing]
Hugo L. Black: I agree with you.
Abram Chayes: The real issues here are under the First Amendment. And as our -- the counsel for the appellants say, the question here is, is the statute narrowly drawn so as to keep to a minimum the impingement and the peripheral impingement on First Amendment rights, which we've already defined and discussed. And I say this statute is narrowly drawn. Nobody here is prevented from travel on suspicion or on some -- on the basis of some secret dossier. In fact, quite the reverse, both on the procedural side and on the substantive side the statute is drawn as narrowly as possible consistent with the congressional purpose.
Arthur J. Goldberg: (Inaudible)
Abram Chayes: Well I'm somewhat, I would say, surprised Mr. Justice Goldberg to hear it said that a statute which permits the Secretary of State to withhold a passport if he finds that the travel maybe inimical to the national security or national interest of United States is narrower somehow than this statute. Look at that standard, the standard that it --
Arthur J. Goldberg: (Inaudible), and I am looking at the fact that (Inaudible).
Abram Chayes: Well I would only say Mr. Justice Goldberg that in the Briehl case itself, the Court said as to our then existing regulation, which you recall permitted the withdrawal of a passport not because of membership in the Communist Party but because the conduct abroad would be inimical to the interest of the United States and which took, only took Communist Party membership into account as appellants say would be a proper situation. What the Court said about that is, and it said, “The only law which Congress has passed expressly curtailing the movement of Communists across our borders has not yet become effective.” That was this Section 6 that we're now talking about. It would therefore be strange to infer that pending the effectiveness of that law, the Secretary has been silently granted by Congress the larger, the more pervasive power to curtail in his discretion the free movement of citizens in order to satisfy himself about their beliefs. Now I think it's possible in a sort of an abstract logical sense to say that all you're worried about is conduct abroad that's going to be dangerous to our security and therefore in order to prevent travel, you ought to have some showing that the conduct is likely to be dangerous to our security. And that has a very plausible and pleasing sound to it, and I don't deny that abstractly that sounds like a narrower regulation. But if you think of the problem of administering that kind of statute, if you think of the problem of appraising evidence to fathom an individual's future intentions, if you think of the problem of what this is, giving the person the opportunity to go abroad and there to do what he pleases. He may correctly have no and properly say that he has no intention of doing anything wrong, when he appears before the hearing, but when he gets over there, there may then be an opportunity to engage in the wrongful activity which he embraces, indeed that's happened and cases of that kind are cited, of misuse of passport after accepting stipulations.
Arthur J. Goldberg: (Inaudible)
Abram Chayes: Surely, and all I say is that -- to say that that's narrower than the inhabitation proposed here, is to me a strange way of dealing with it, because what have we done when we've had to -- when we've had to administer standards of that kind. We have relied on confidential evidence, because after all if you have a standard of that kind, the necessity or the desirability of seeming -- of relying on confidential evidence seems greater. So most of these bills that are cited in the appellants' brief do provide that in certain cases the Secretary may rely on secret or confidential evidence. We reverse burdens of proof which is in fact what we did in the passport regulations that existed in Kent and Briehl, in the Kent and Briehl cases. It was necessary for the applicant to satisfy the Secretary that he was going abroad for a bad end -- an innocent end or we throw the net wider.
Arthur J. Goldberg: Assuming what I sought that this was, as you were saying (Inaudible).
Abram Chayes: Yes but also --
Arthur J. Goldberg: (Inaudible)
Abram Chayes: But it was also possible to deny passports to people who weren't members at all, who we suspected on various grounds without any objective indicia of dedication to these ends. And so when you put all these things together, which I submit Mr. Justice Goldberg are the practicalities of administering this kind of a standard and if you look to see which one is going to inhibit protected activity more, which one is going to have a wider reach within the population, which is the imposition of a loyalty oath and a loyalty test. The standard which appellants suggest is the appropriate one, would in fact be broader than the standard we have here.
Arthur J. Goldberg: (Inaudible)
Abram Chayes: Well, I think we do have the statute and our regulations provide that if a person is going abroad for the specific purpose of conducting unlawful activities abroad, he can be denied a passport, and we have done that upon occasion. So that an espionage person, the person who is actually going abroad and we know that he is going abroad to do something unlawful is covered, and I think the Court in the Kent case said that that was an appropriate regulation of the passport right. So the difficulty is that it only happens in the rarest of case that we know that a person is going abroad for espionage. And my friends say that the prevention of espionage is the only object of this statue. I think that's not the case. I think anybody who has engaged in a cooperative venture, all of us have engaged in many for business, for pleasure, for government, knows that face-to-face contact, knowledge, understanding of the minds and of the actions of one's co-participants is an essential to the success of that kind of venture. This isn't speech in the accepted sense, this isn't associated in the accepted sense. This is a team getting together to work for its object as a team. Now when its objects are unlawful or when its objects are those of the kind that this world organization has, it seems to me necessarily that to follow, that this kind of personal contact face-to-face intercourse is essential to the carrying out of those objects and therefore --
Hugo L. Black: Suppose Congress, instead of passing this law as it did, had passed a law that said that any person who has certain beliefs shall be denied a passport and did not give him a jury trial, would that violate his rights?
Abram Chayes: Well, I'm not prepared to say that it would. It would be a much harder case than this. As the Court --
Hugo L. Black: Why, because it's a just a number of people instead of one?
Abram Chayes: No because it is not a number of people who simply entertain beliefs, it's a number --
Hugo L. Black: But it might be a -- it might be a little more difficult here because the law, constitution does say something about the right of assembly which all the courts have taken, to me, a right of people to join a party.
Abram Chayes: Well, the constitution says something about belief as well, speech as well. But --
Hugo L. Black: It says something about a jury trial.
Abram Chayes: The point --
Hugo L. Black: When the government does something to somebody, isn't he entitled to a jury trial.
Abram Chayes: No when the government imposes disabilities, which are not criminal penalties on a person, he's not necessarily entitled to a jury trail.
Hugo L. Black: What's the difference in -- they put at the end of the act, this is a criminal penalty, and if he believes this, he has certain beliefs the government will -- the Secretary will deny, in his discretion, a passport.
Abram Chayes: Well I think there are two differences, main differences in a criminal penalty. And I don't disagree that by compounding civil disabilities one can reach the point where one is really prohibiting the activity outright. But the main difference --
Hugo L. Black: Well it is prohibiting these people.
Abram Chayes: Not from speaking or believing or associating.
Hugo L. Black: Well, it's prohibiting them going abroad.
Abram Chayes: Prohibiting -- it's regulating their travel.
Hugo L. Black: It's regulating it by prohibiting them or keeping them from doing it.
Abram Chayes: But not prohibiting speech.
Hugo L. Black: Well, suppose the law was just the same and you had to try person by person, would they be entitled to an indictment or a trial by jury?
Abram Chayes: Not in accordance with the -- not according to this legislation which was offered and which these people --
Hugo L. Black: I am talking about according to the (Inaudible) it's supposed to be over the legislative balance.
Abram Chayes: Mr. Justice Black I don't believe they would be entitled to a jury trial on the issue whether they can have a passport. For example --
Hugo L. Black: In other words they can -- Secretary could call any of us down there at any time, we wanted a passport, he say well you have certain beliefs that --
Abram Chayes: No he has to --
Hugo L. Black: And if you have these beliefs you can't have a passport.
Abram Chayes: No, he has to --
Hugo L. Black: And we have said we want a jury to try this out not you, the administrative agency we couldn't get it.
Abram Chayes: No the Secretary can act only in accordance with statutory authority given to him by Congress, that's what the Kent case said.
Hugo L. Black: Yes, but I -- it's necessary now and then to remember that there is something that's open to power of Congress, namely the constitution of the United States. And I'm asking you if the government can take things away that are of value to a citizen without giving him a jury trial.
Abram Chayes: Well every young man --
Hugo L. Black: Individually.
Abram Chayes: Every young man who served in the army has had his locomotion restricted without a jury trial. Anyone who is put into quarantine because he has got the smallpox --
Hugo L. Black: What is the relevance of that here?
Abram Chayes: The relevance of that --
Hugo L. Black: He had -- this Court upheld the right of the government to draft denial.
Abram Chayes: The relevance of that is --
Hugo L. Black: And they can't draft denial. It's not doing anything to them except what it does that everybody alike. They are not leaving it up to a single administrative agency or man or somebody he appoints maybe he never seen --
Abram Chayes: Nor --
Hugo L. Black: -- to pass on what his beliefs are.
Abram Chayes: Nor is the Congress here. The Congress here is establishing a general classification, all people holding, falling within that classification are treated alike. No sir, all people being members having objectively manifested their membership in a certain kind or organization.
Hugo L. Black: They decide to do it perfectly rational, and it would be rational to try them separately. Are you going to let them be tried by an administrative agency for their beliefs?
Abram Chayes: I don't -- I think the question of trial here is just an apposite. This isn't a trial for their beliefs.
Hugo L. Black: Well, what is it? If you were asking for a passport, and they got you before an administrative agency, they charge you with having bad beliefs --
Abram Chayes: There are all --
Hugo L. Black: Do you think they were trying you when they put on evidence before an agency?
Abram Chayes: There are all sorts of things that I can be given or denied by government without a jury trial.
Hugo L. Black: Undoubtedly.
Abram Chayes: I can --
Hugo L. Black: Undoubtedly, when you have a law that presents a governmental power and applies to everybody alike, and you follow the procedures which the constitution outlines.
Abram Chayes: The only -- my only answer to that Mr. Justice Black is that this is not designed as punishment either as punishment for conduct or to prohibit conduct, and once --
Hugo L. Black: Well, whether you -- punishment is a broad word and includes many things. I think I would consider it a pretty severe punishment, if I want to go abroad and they say that my beliefs were such, that I couldn't go.
Abram Chayes: There is no question that it's a disability and I don't want to demean or deprecate the disability. But the Court has said that disabilities other than criminal punishment can be imposed on people on the basis of this kind of membership.
Hugo L. Black: Now even a civil case, if the man has a civil case against him, he has a right to a trial by jury.
Abram Chayes: The Court has said for example that aliens can be deported on this same basis under the same statute.
Hugo L. Black: Aliens and they drew a distinction there wherever they say aliens, did they say aliens?
Abram Chayes: Well I think the distinction --
Hugo L. Black: Did they say that a non-alien could be citizen?
Abram Chayes: No, but they said that a non-alien could be deprived of his officership in a labor union or could be required a -- or could be required to swear that he was not a member of this party in order to hold a position in a labor union, which could then make use of the facilities of the labor board. All I'm saying is that under the decisions of this Court, it's clear that as to matters which don't involve criminal punishment, which don't involve a direct prohibition of speech, association, belief, disabilities maybe imposed on the basis of certain kinds of membership and membership as the Court said only the other day in the Quinones case, membership in which the element of advocacy of unlawful objectives was not brought home to the person upon whom the disability was imposed. So it seems to me if the constitution resides or is to be found in the interpretations that this Court has given it, I can answer your question very easily. No, a person is not entitled to a jury trial every time --
Hugo L. Black: My question is not premised on the First Amendment, there are other provisions of the constitution.
Abram Chayes: Yes.
Hugo L. Black: One of them is the right to a trial by jury. And if the government creates something, I don't know what they designate it, criminal offense or just anything in theory, the argument of the government here has to be that the government can't deprive them of the right to travel on account of disputed fact for what they believe, by letting a single administrator pass on those facts.
Abram Chayes: Well, a single administrator on an open record and at a full hearing yes, that's so --
Hugo L. Black: At a full hearing, but the constitution provides the kind of full hearing a citizen is entitled to, before he has --
Abram Chayes: Before he is punished for crime.
Hugo L. Black: It all depends then on the semantic meaning of the word punish.
Abram Chayes: But this Court in the Mendoza case only last year I think spent five or six pages of an opinion trying to determine whether a disability, a disability in that case of loss of citizenship, was designed as a punishment for crime in which case the Court decided it was designed as a punishment for crime and then decided it could not be imposed without a jury trial, but in another parallel --
Hugo L. Black: Did that case hold, I've forgotten, did that case hold if they hadn't decided it was a punishment, they wouldn't have been entitled to a jury trial.
Abram Chayes: In another parallel case, where they decided that denaturalization was not a punishment for crime, but an exercise of the foreign affairs power they held that denaturalization was not a punishment and that a citizenship could be taken away from him without a jury trial as to the facts. So there you have in two cases in this Court dealing with the same kind of disability, denaturalization. The Court in two separate opinions saying in one yes it is a criminal penalty and therefore there must be a jury trial and in the other, no it isn't a criminal penalty, in this case it's a different kind of thing and therefore we need a jury trial.
Hugo L. Black: Your argument leads you to the point that it is the most substanding citizen in the United States against whom there was no block on his (Inaudible), never had been, they want to take away his citizenship, can be done by an administrative agency without a jury trial.
Abram Chayes: No my argument does not lead me to that point at all. It says that where denaturalization is imposed as a punishment, and this Court will determine in each particular statutory provision whether it is imposed as a punishment or not. Where it's imposed as a punishment, it requires a jury trial; where it's imposed for something else, it doesn't require a jury trial. And I submit those --
Hugo L. Black: In the case to which you refer Mr. Justice Goldberg wrote --
Abram Chayes: Wrote the opinion in the Mendoza case I think.
Hugo L. Black: Did he -- did it hold that, I forget.
Abram Chayes: It holds -- It held that because in that case denaturalization was intended by Congress as a punishment, punishment for desertion I think it was.
Hugo L. Black: What did it say would have been the result if it had not been considered to be full punishment?
Abram Chayes: Well, I think the whole structure of the opinion indicates that if Mr. Justice Goldberg had found that it was not intended as a punishment, he would not have required a jury trial.
Hugo L. Black: Did he say so, did he say so?
Abram Chayes: He did not, no, but Mr. Justice Brennan in a different case did manage to uphold the depravation of citizenship on -- the Perez case I think, on a ground and without a jury trial. I think in -- we do have to consider, I agree we have to consider whether the accumulation of disabilities mounts up to a prohibition of the activity rather than merely a regulation of it. But here I submit the statute is drawn so as not to prohibit the activity, but so as to define the conditions under which it maybe carried out and that it seems to me is the difference between the Scales case, for example, which appellants have cited and relied on very heavily and the cases we have here. You cannot punish speech, you cannot put a man in jail for it, you cannot prohibit it as a norm of conduct without bringing home to that individual and in a trial by jury that he himself advocated the illegal objects of the organization. But when it comes to disabilities less than criminal penalties, the Court has sustained a number and had sustained them very recently to be imposed without a jury trial and on the basis of association, that is membership without brining home to the individual any unlawful advocacy, any commitment to the unlawful objectives of the organization. So long as it is shown that his association with the organization is not merely nominal or passive, but is some sort of a meaningful involvement in the association, in the organization's activities.
Potter Stewart: It strikes me that the distinction you are now making has got things turn around. I had always thought that most people were of the view that prior restrain without trial was a more, more serious impairment of free speech and subsequent conviction after the speech had been delivered and with the conviction with all the charges of a criminal term.
Abram Chayes: Well, the point is that this is not designed as a prior restraint on speech, as was the case in Near versus Minnesota or the obscenity statutes. It's not designed to prevent people in advance from saying dangerous things or to keep them from access to the marketplace of ideas. It's designed to prevent them from doing other things, contributing in other ways to the success and to the objectives of this world organization which we have already described. Although unfortunately at the same time, they may also be speaking or associating, and that's why it's not a prior restraint case in the sense of Near or the licensing cases and so on.
Hugo L. Black: You know it's -- you mean it's not been intended to keep them from going aboard because, as here, that he may converge with somebody about his idea.
Abram Chayes: No it's not. It's not intended as a regulation of speech at all, it has as we all agree the consequences of preventing some speech and inhibiting some association. But the question there is not to be judged in the same way as it was in De Jonge and Oregon, the case on which the appellant relies where the problem was can you prohibit this speech, can you put a man in jail for this speech.
Arthur J. Goldberg: Now, this has had -- there is something that you can see, but this is not necessary to tailor the statute (Inaudible) for a particular reason that Congress felt he could.
Abram Chayes: It is necessary to tailor the statute in that way, and we submit that this statute is so tailored. I could read just one quotation from Justice Jackson in the Douds case when he talked about the inferences which Congress could draw from membership in this organization. ‘Inferences for membership in such an organization,' he said, ‘are justifiably different from those to be drawn from membership in the usual type of political party. Individuals who assume such obligations are chargeable on ordinary conspiracy principles with responsibility for and participation in all that makes up the parties program.' And that was in an opinion where he said, you couldn't make a disability depend on belief, but you could on membership in this kind of organization. As this Court has held over and over again in the deportation cases, in Douds, and in other similar cases. I would say, if it please the Court that as the discussion has shown this is not an easy case, it's a case which presents us, the Congress in the first instance, the administration in the second, and now the court sitting in review with the agony of choice. We have here great ends of government on both sides of the scale. Great end of free speech and free association to which we are dedicated. And on the other side of the scale the great end of protecting the security of our government. Congress was faced with this choice in the first instance, the choice was a necessary one. You can't have one and still have the other. You've got to make some choice if you are going to deal with this problem, and the alternative, the alternative is to prohibit Congress to prevent it, to say it does not have the power to deal with this problem. Congress made the choice, I submit, that in Fifth Amendment terms, it was a rational choice. I submit that in First Amendment terms, it was a choice, which in practical consequence was the narrow choice rather than the broad choice, that a statute directed to suspicion of evil conduct aboard, a statute permitting as would seem to be necessary under any other standard resort to secret information, is a broader statute not a narrower statute. However, it may seem superficially that here Congress insisted upon full procedural due process in which every person subject to the disabilities of this statute have the right to meet the evidence against him, to appear by attorney, and to make argument and to have a decision on the record. I submit that it chose an objective criteria as this Court has said in Killian and in the deportation cases, an objective criteria, a criteria manifested by objective acts. What Mr. Justice Brennan called membership in the Douds sense in his dissent in the Killian case. That's the kind of criterion that has been chosen here. It's an objective criterion and it has the effect of narrowing the statute rather than submitting the applicant to the whim or the suspicion of an administrator. For these reasons --
Byron R. White: Mr. Chayes does your approach leave any room at all for distinguishing between these particular people who are involved here and any other member of the party or --
Abram Chayes: Well I think --
Byron R. White: -- you stand their -- you stand or fall on the validity of these, this statute, these -- of the any member.
Abram Chayes: No, I think it's very important to note that the Court need only decide the case for these two appellants and as to these two appellants, as we have already said, they are the president of the party and the editor of its chief theoretical journal. The record is replete with evidence which by any standard of meaningfulness makes their association with the party meaningful, so that we do believe the Court can decide on these two appellants and leave for another day someone whose contact with the party is less intimate. On the other hand we do --
Hugo L. Black: Does that mean that you agree that just being a member of the Communist Party is not enough?
Abram Chayes: No we believe that you have to be a member in the sense which member has been decided in cases in this Court construing the same term in other sections of the same statute.
Hugo L. Black: But he is a member, he is a member of that party, that's all.
Abram Chayes: But we say that the Court need not, all I am answering is Mr. Justice White's question.
Hugo L. Black: You got to hold it over the heads of all of them, so that each time you can say well there is enough on this one, but never get the other types of --
Abram Chayes: No, Mr. Justice Black we've defended, and my argument has been premised on defending the constitutionality of the statute on its face.
Hugo L. Black: What's the difference in it as that way, and an ancient bill of attainder such as they had many times in England and Scotland and Ireland?
Abram Chayes: Well, the reason or the difference is that anyone can remove himself by that -- from the pains of the statute by simply resigning from the party as I guess Mr. Justice Harlan stated, and the essential character of a bill of attainder is that it's existing punishment, it's present punishment for past conduct without a jury trial.
Hugo L. Black: It was a legislative determination on findings which they sometimes made and sometimes didn't that a whole group of people were tainted, some of them had to be ostracized, some of them wouldn't be permitted to go within 10 miles of London or whatever it was, some of them would be tried for one thing or another. But it was a legislative determination on their finding.
Abram Chayes: Well, here we say, there was no legislative determination on these people or on this party. These people and this party had a judicial type hearing before administrative, before administrative agencies subject to review in court. And --
Hugo L. Black: I suspect you rely very heavily on the finding of Congress that's the reason I ask you about it a lot.
Abram Chayes: We have finding of Congress which described the problem they were dealing with, but which did not proscribe this party.
Hugo L. Black: You just turn that over to the administrator.
Abram Chayes: The complete answer to the bill of attainder argument, I submit, is that anyone can remove himself from the penalties of this statute by simply resigning from the party and although that maybe a difficult choice.
Hugo L. Black: Well they said --
Abram Chayes: It's inconsistent with --
Hugo L. Black: Well, it does that in England when they proscribed -- had a proscription but no Catholics should come within -- no Catholic priest should come within 10 miles of London, he could have resigned his priesthood and gone to London.
Abram Chayes: Well, I think that whether that was an attainder or not or whether it was some other kind of regulation, I think it was probably not an attainder.
Hugo L. Black: Mr. Chayes what is the practice of the department so for as the prohibiting passports to mere members of the party.
Abram Chayes: We've had no cases before us except these two.
Hugo L. Black: You mean there is no practice.
Abram Chayes: So that there is no practice. I would point out as Mr. Justice Stewart pointed out that these appellants now say that the statute must be construed to prohibit any member from getting a party -- passport even though his connection -- however tenuous his connection with the party maybe, but they did not raise that issue. And the usual way to test that kind of an issue is to raise it so that it can be tested on a record. The department's interpretation of the statute, although it's not one that has been tested in actual adjudication, would be that a member of the party means what this Court has said member means in other cases under this statute.
Byron R. White: What is that?
Abram Chayes: Well it's talked -- it's used a different phraseology in different cases. It said -- I think the best thing or the best way to describe it is that it's talked about meaningful association, and it means some involvement in the policies and programs.
Byron R. White: Anyway it make it an innocent association.
Abram Chayes: Innocent, passive, nominal; innocent is negated by the statute itself in terms, because it requires knowledge that the organization is required to register. So you have at least to know you belong this organization.
Byron R. White: Even if he is joining the party to get -- to help to get a job or to --
Abram Chayes: Well, under constraint or duress, surely. I think this Court knows the cases Rowoldt, Galvan, the other --
Byron R. White: So that's the kind of meaningful association you are talking about.
Abram Chayes: Well, I don't see how we content the member means one thing in one section and another thing in another section.
Byron R. White: Do you think it embraces the inceptive active membership --
Abram Chayes: No, I don't think it goes as far as active membership in the Scales case because this is not a criminal case.
Speaker: What I say, I was looking at page four of your brief. The hearing officer made a conclusion that Mrs. Flynn was “An active participating and continuous member”, but the board, which affirmed his conclusion, its finding was at all material times Mrs. Flynn was a member of. Is there any significance in this?
Abram Chayes: I don't think there is any significance in the difference in phraseology. I think when the board and the secretary use the term member in a conclusory finding, they meant member as defined in the statute.
Speaker: Well, yes what -- the hearing officer apparently -- well there was some significance in making a finding that she was active, participating and continuing?
Abram Chayes: Well, I think that finding stands undisputed even though it wasn't repeated. I mean the facts show that, the fact show continuing membership since 1937. They show her in a variety of officer positions in the party, they show a great many activities. Indeed as Mr. Justice Harlan said at one time conviction.
Byron R. White: Well how about the other party?
Abram Chayes: The other party also longstanding membership in the party, Dr. Aptheker the editor of its theoretical -- of its principle theoretical journal, indeed the record shows travel by Dr. Aptheker to Japan in the past to meet with Japanese party leaders. So that again there is, as to Dr. Aptheker, a long history of intimate association with the party. So that --
Earl Warren: When the hearing officer hold as to him, did he hold the same thing --
Abram Chayes: It says -- I think it said as to both. No, I am sorry, that's Mrs. Flynn and that's the only one I can -- I'll supply the hearing officer's finding as to Dr. Aptheker.
Earl Warren: Yeah, well I was just wondering if there was any distinction between the two as found by the hearing officer and that has some bearing perhaps on the effect of the finding of the board itself where they said that we find it to be a member.
Abram Chayes: I don't believe Mr. Justice Warren that there is really any basis for distinguishing between these two people.
Earl Warren: Yes I do --
Abram Chayes: They are as Mr. Justice Goldberg said, functionaries of the party. They are intimately connected with its history over a period of 30 years. If the statue can apply to anybody, it can apply -- it's got to apply to them.
Arthur J. Goldberg: (Inaudible)
Abram Chayes: Yes, but I want -- think that it's worth pointing to the Court and it cites these cases, the Rowoldt case, the Gastelum-Quinones case, which we have just been discussing.
William J. Brennan, Jr.: Do I understand Mr. Chayes, you are suggesting that if we agree with the government's position, we do it only in the context of proof of meaningful membership and reserve for another day whether mere membership --
Abram Chayes: No, Mr. Justice Brennan our position --
William J. Brennan, Jr.: You want the (Inaudible)
Abram Chayes: No, no our position is that member in this section means what it means in other sections of the same statute, and that therefore “mere membership”, if you by mere membership you mean unwitting membership, coerced membership, nominal membership, passive membership, take the terms that you want, is not precluded by this statute any more than it is in the -- it was in the Rowoldt case.
William J. Brennan, Jr.: I'm just wondering, this does mean -- are you suggesting -- I confess I don't quite follow you. Are you suggesting then that if it's a revocation proceeding which this was or if it's an application proceeding, that there has to be a hearing and if what turns up in the evidence is only nominal mere whatever other -- what basis you want to put on it, that then the passport issue will not be revoked, is that that what you're telling me?
Abram Chayes: What I am saying is exactly that Mr. Justice Brennan. I'm saying that we talk about a standard in language, but as you recognize, the problem is on the case-by-case determination to decide to apply that standard to cases, and it's very hard to talk about what you would need in terms of evidence to get you over the line without having seen the particular case. But I take it our position is that on the Rowoldt record we could not deny passport, yes. And I take it first --
William J. Brennan, Jr.: Notwithstanding member of the party as to which the Congress is found it's dedicated to subject it with the overthrow and so forth.
Abram Chayes: That's exactly what the Court held in Rowoldt itself.
William J. Brennan, Jr.: Well we didn't have the Rowoldt, did we, for the benefit of --
Abram Chayes: Oh yeah, it's the same statute, that's the point, it's just the second title of the same statute.
William J. Brennan, Jr.: With all of these finding and everything?
Abram Chayes: Yes.
Byron R. White: Could you tell me, where whatever -- where in the record any action that the board took?
Abram Chayes: I think the board referred to -- here is the Board of Passport Appeals.
Byron R. White: Yes, where exactly is that in the record?
Abram Chayes: And you can --
Byron R. White: Is that just the letters?
Abram Chayes: It's only referred to in the letters, that is the finding of the Board of Passport Appeals.
Byron R. White: And so you'll --
Abram Chayes: It is not in the printed record, but it is in the certified record that has been filed with the Court.
Byron R. White: Was that an opinion, a set of findings or what?
Abram Chayes: It was a set of short memorandum and finding.
Byron R. White: Did they purport to adopt the findings or to reject any findings of the hearing officer?
Abram Chayes: No, it did not, it accepted the findings below. The --
Byron R. White: Well, they accepted the findings of the hearing officer?
Abram Chayes: Well, they did not purport to reject any I think. What they did was, in effect, it's a very short paper coming substantially to the conclusory finding that is referred to in these records.
Speaker: Your answer to the Mr. Justice Goldberg prompted me to ask you this question. He asked you about findings of the reviewing court. Are you relying on the findings of the board that is supposed to have heard the evidence? Are you relying on the findings of the court to review that reviewed it?
Abram Chayes: We're relying on the finding of the board as sustained substantive by the court upon review and –
Speaker: What findings of fact are you relying upon?
Abram Chayes: On the findings of fact of the board.
Speaker: Only?
Abram Chayes: But the finding of the fact of the board is that these people were members within the meaning of the statue.
Speaker: That is not that they were meaningful members, is it?
Abram Chayes: Our argument is that member means what it is mean the statute, in that finding, and therefore -- and if anybody is a member within the meaning of that test as prescribed in this statute, these people are. Thank you Mr. Chief Justice.
Earl Warren: Mr. Abt.
John J. Abt: I would first like to point out to the Court the finding of the hearing officer in the case of Dr. Aptheker, which appears as a part of the letter from Mrs. Knight to him at page 13 of the record. It states the hearing officer concluded that on the basis of the evidence of record, the state department had reason to believe that you were within the purview of Section 6 (a) of the act. That's the only finding that the hearing officer made in that case. It didn't even make a finding of membership, only a finding that he had reason to believe that Dr. Aptheker was a member. Second I would like –
Earl Warren: What did the board find, did the board --
John J. Abt: Well, there was no finding by the board.
Earl Warren: No finding?
John J. Abt: No.
Speaker: What about the hearing officer?
John J. Abt: Well, this was the finding of the hearing officer. Hearing officer found that he had reason to believe that Dr. Aptheker was a member. It appears at page 13 of the record.
Potter Stewart: That is not really an issue in this case. You told as much earlier in your (Inaudible) Rowoldt and Perfetto case and all of it.
John J. Abt: Of course it's not an issue. It's not an issue except to the extent that it's been talking about mere membership, whatever mere membership is, and by mere membership I assume we've been talking about non-meaningful membership in the Rowoldt sense, a coerced membership or a casual membership something on this kind, that's not in this case. But I do want to reply to a question that the Chief Justice asked as to whether the state department has applied passport provision to rank and file members. Let's used at term instead of mere member of the organization. And the answer to that Mr. Chief Justice is that the statute makes it difficult but not impossible for a rank and file member to apply for a passport, because by the very act of applying, he's subjecting himself to a possible five-year prison sentence, and this no academic business. The Department of Justice last Fall indicted a women, I don't know whether she is a mere member or rank and file member, or what kind of member she is, but indicted her out of down in San Francisco charged with just doing one thing for having applied for a passport while being a member of the Communist Party. And that I should think would be sufficient to discourage rank and file members from testing out the application of the act to themselves.
Speaker: (Inaudible) that the application then disclosed her membership.
John J. Abt: No, no, no, the Section 6 makes it a crime for a member of the party to apply. She applied, and the government alleges that she is a member.
Earl Warren: That's one of the sections as I recall that the Court found it unnecessary to pass.
John J. Abt: That's quite right, because Mr. Justice Frankfurter we may not be, may never be confronted with that problem because Communist may never want a trial.
Earl Warren: They might never want to take this risk, why.
John J. Abt: That's right, that's correct. And I think Mr. Justice Douglas who said that that's a unique kind of situation which requires a citizen to subject himself to a possible five-year penalty in order to find out whether a statute is constitutional or not.
Speaker: (Inaudible)
John J. Abt: It says what Mr. Justice Harlan.
Speaker: The questionability of the application of the statute to applying for a passport.
John J. Abt: No that's not -- that's not directly before the Court.
Speaker: That's not involved here.
John J. Abt: No and I raised, I made the remark I did and reply to a question that the Chief Justice asked to Mr. Chayes.
Speaker: Well, that's the same meaning. You've got this here (Inaudible) through the revocation proceeding.
John J. Abt: There happen, there happened to be a revocation proceeding otherwise we would have to try out in the criminal case.
Speaker: (Inaudible) doesn't want to go to a (Inaudible).
John J. Abt: The State department did us a favor I would say, or did the organization a favor in permitting this case to brought in a civil from rather than requiring a criminal prosecution to try it out. Now, as I understand Mr. Chayes, what he, in bottom, is saying is that it's necessary to deny passports to all members of the Communist Party as a class indiscriminately, because we have to forestall the possibility of their doing something illegal if they went abroad. Now, and it's too risky to wait until they do something illegal and then prosecute them. I'd like to say only that all democracy I think Mr. Justice Holmes who made the point long ago I can't remember the exact phrase, but all democracy is a risk. The presumption of innocence is very risky business. And the rule against the prior restraints on First Amendment -- on the exercise of First Amendment rights is a very risky business. You got to wait until something bad is done under our constitution before you can prosecute a man or punishing or deny -- or deprive him of his liberty. Now -- but even if we put that one aside, put aside the argument I made earlier on the question of preventive detention, which I think is very much in the foreground of this case, and talk only about the form of this statute. Mr. Chayes is a legal advisor for the state department but I must say that he talks, when he argues to this Court, as a typical prosecutor. The typical prosecutor says, if we have to prove that this man from the beginning of ab initio, this man committed a crime, will never get a conviction, and therefore we need a presumption that was Tot case that Mr. Justice Black -- in which Mr. Justice Black wrote the opinion and that's been the cry the of prosecutor since the beginning of time, we need the help of a presumption. Now, I don't think that the national security is so endangered that we've got to throw away the presumption of innocence and rely on these kind of presumptions that every person who joined the Communist Party, merely because of his membership, is a potential spy, saboteur, or whatnot in order to protect the national security of this country. Indeed I think in terms of the real source and base of our national security, it lies not in shortcut procedures of this kind but the real base of our national security that lies in the perseverance of our constitution and the democratic processors that have been traditional with us and I that I hope that we'll continue to observe. Thank you.